727 N.W.2d 587 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David James MATHIS, Defendant-Appellant.
Docket No. 131686. COA No. 266593.
Supreme Court of Michigan.
February 27, 2007.
By order of December 15, 2006, we remanded this case to the Court of Appeals for reconsideration of its June 7, 2006 order denying leave to appeal under MCR 6.508(D). On order of the Court, the Court of Appeals having vacated its prior order and having issued on December 21, 2006 an order denying leave to appeal for lack of merit, defendant's application in this Court is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.